Rothrock, J.
It appears from certain abstracts and arguments on •file in this court that J. T. Cannady procured a decree of divorce in the court below against Belle Cannady on the sixth day of December, 1890, and that on the next day he was married to another woman. The original notice was served by publication. On the fifteenth day of the same month the defendant filed a paper which was designated as a motion, and the object of the paper was to set aside the decree and permit the defendant to answer. The matter came on to be heard, and the court made an •order in these words: “And thereupon the case came on for hearing on application to set aside default and decree, and same is treated a'§ peti-tion in equity, and ordered to be heard as such, either to have leave to file additional pleadings or amendments to pleadings before first day •of next term.” This order appears to be the ground of complaint on the part of the plaintiff. But the record does not show that he has at any time appealed from the order, and we have no jurisdiction to determine whether the order was erroneously made. As the parties were in court upon the application, and the court merely ordered that it should be treated as a petition with the right of either party to amend, it may be questionable whether the order was an appealable order But as we have no jurisdiction of the case, it would be improper to determine any .question presented oy the papers on file. The proceeding is dismissed.